DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the application filed on 04/19/2020.  Examiner acknowledged that claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 10039171) in view of Trainor (US 2013/0127362) and Esaki (US 2013/0141016).
Regarding Claim 1, Li teaches an LED driving circuit (Figs. 2, 3), comprising: a digital addressable lighting interface (DALI) module (Fig. 3: 4; col6 ln8-11 “dimming circuit 4 can be…DALI”),; a linear voltage luminance adjusting module (Fig. 3: 113); a dual-in-line package (DIP) luminance adjusting module (Fig. 3: 17; col6 ln2 “dimming unit 17 such as DIP”), configured to generate a switch signal (Fig. 3: output signal of 17); a control module (Fig. 2: 27), electrically coupled to the DALI Fig. 2: 4 DALI), the linear voltage luminance adjusting module (Fig. 2: 113) and the DIP module (Fig. 2: 12 containing 17), and configured to generate a drive PWM signal (Fig. 2: output of 27; col3 ln10-15 “PWM controlling unit correspondingly generates a first PWM signal to the power switch”) using the first signal, the second signal and the switch signal (Fig. 2: 27 output PWM according to signals from 4, 12 and 113); a power source (Fig. 2: 21), configured to provide power; a constant current driving module (Fig. 2: 23; col5 ln45-50 “voltage-mode error amplifier 112 outputs a voltage error signal for making the PWM controlling unit 27 correspondingly generates a second PWM signal to the power switch 23, so as to facilitate the LED power supply device 2 provides a constant output power by adaptively regulating an output voltage of the LED power supply device 2 with the variation of the output current”; col4 ln55-60 “LED power supply device 2 provide constant current and/or constant voltage to an LED lighting device 3 under the maintenance of constant output power”), electrically coupled to the power source and the control module, and configured to generate a constant-current drive voltage (Fig. 2: output of 23) using the provided power and the drive PWM signal; and an output module (Fig. 2: 25), electrically coupled to the constant current driving module, configured to generate a drive current (Fig. 2: output of 25) that responds to the constant-current drive voltage, and configured to drive an LED device (Fig. 2: 3) using the drive current.
Li does not teach DALI generates PWM signal; linear voltage luminance generates PWM signal; an output module configured to drive an external LED.
Esaki is in the field of lighting (abstract) and teaches linear voltage luminance (Fig. 8: 19, 20) generates PWM signal ([0082] “waveform shaping circuit 20 is adapted to shape a waveform of a signal output from the photocoupler 191 of the insulating circuit 19 so as to be output as a pulse width modulation (PWM) signal”); an output module configured to drive an external LED (Fig. 1: 3, Fig. 12: 30).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Li with PWM signal as taught by Esaki in order to 
Trainor is in the field of lighting (abstract) and teaches DALI signals are PWM signals ([0210] “the PWM signal output by the DALI interface to provide input to the multiplexer”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Li with PWM signal as taught by Trainor in order to generate dimming PWM signal since the controller understand the PWM protocol and can response by generating a PWM control signal to control the dimming of the light source [Trainor 0212].

Regarding Claim 2, Li teaches the LED driving circuit of claim 1, wherein the control module is further configured to generate the drive PWM signal based on a dynamic combination of PWM ratios (Fig. 2: 27 receives combined signal from 112, 111) for the first PWM signal, the second PWM signal and the switch signal.

Regarding Claim 4, Li and Trainor teaches the LED driving circuit of claim 1, wherein the DALI module comprises a DALI luminance self-adjusting chip ([0210] “DALI interface 430 may include circuitry for communicating with a DALI controller using asynchronous, half-duplex, serial protocol over a two-wire differential bus, and processing the DALI signals to generate a PWM signal in response to dimming commands received over the DALI interface”; it’s obvious that its self adjusting by using different types of protocol & processing the signals to generate output).

Regarding Claim 8, Li teaches the LED driving circuit of claim 1, wherein the DIP luminance adjusting module comprises at least one switch (col6 ln0-5 “in-line package (DIP) switch”), Fig. 3: 12 containing 17 is connect to 27 of Fig. 2) for relaying the switch signal.

Regarding Claim 9, Li teaches the LED driving circuit of claim 8, wherein the at least one switch is further electrically coupled to a DC voltage source (Fig. 3: 17 is electrically connected to a rectifier via GND).

Regarding Claim 20, Li teaches the LED driving circuit of claim 1, further comprising: a regulator (Fig. 2: 22), electrically coupled between the power source (Fig. 2: Vs) and the constant current driving module (Fig. 2: 23), and configured to regulate the provided power (Fig. 2: 22 doing power factor correction) and relay the regulated power to the constant current driving module.
Allowable Subject Matter
Claim 3, 5-7 and 10-19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008.  The examiner can normally be reached on Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Henry Luong/Primary Examiner, Art Unit 2844